Citation Nr: 0004954	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  97-13 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for gallstones, status 
post cholecystectomy 

2.  Entitlement to service connection for a bilateral ankle 
disorder, other than bilateral ankle arthralgia.

3.  Entitlement to service connection for a low back 
disorder.  

4.  Whether the appropriate rating has been assigned to 
bilateral knee disorder, formerly listed as one manifestation 
of a service-connected undiagnosed illness rated 10 percent 
disabling.  (Whether a bilateral knee disorder, currently 
evaluated along with other manifestations of the veteran's 
service-connected undiagnosed illness as 10 percent 
disabling, has received the appropriate evaluation.)
 
5.  Whether the appropriate rating has been assigned to 
bilateral ankle arthralgia, formerly listed as one 
manifestation of a service-connected undiagnosed illness 
rated 10 percent disabling.  (Whether bilateral ankle 
arthralgia, currently evaluated along with other 
manifestations of the veteran's service-connected undiagnosed 
illness as 10 percent disabling, has received the appropriate 
evaluation.)

6.  Whether the appropriate rating has been assigned to 
fatigue, formerly listed as one manifestation of a service-
connected undiagnosed illness rated 10 percent disabling.  
(Whether fatigue, currently evaluated along with other 
manifestations of the veteran's service-connected undiagnosed 
illness as 10 percent disabling, has received the appropriate 
evaluation.)

7.  Whether the appropriate rating has been assigned to fever 
with night sweats, formerly listed as one manifestation of a 
service-connected undiagnosed illness rated as 10 percent 
disabling.  (Whether fever with night sweats, currently 
evaluated along with other manifestations of the veteran's 
service-connected undiagnosed illness as 10 percent 
disabling, has received the appropriate evaluation.)

8.  Whether the appropriate rating has been assigned to 
difficulty concentrating, formerly listed as one 
manifestation of a service-connected undiagnosed illness 
rated as 10 percent disabling.  (Whether difficulty 
concentrating, currently evaluated along with other 
manifestations of the veteran's service-connected undiagnosed 
illness as 10 percent disabling, has received the appropriate 
evaluation.)

9.  Whether the appropriate rating has been assigned to 
memory loss, formerly listed as one manifestation of a 
service-connected undiagnosed illness rated as 10 percent 
disabling. (Whether memory loss, currently evaluated along 
with other manifestations of the veteran's service-connected 
undiagnosed illness as 10 percent disabling, has received the 
appropriate evaluation.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The record contains a DD Form 214 indicating that the veteran 
served on active duty for training from April 1990 to August 
1990.  It also contains a second DD Form 214 documenting a 
period of active duty from September 1990 to May 1991.  
During this time, the veteran served in the Southwest Asia 
Theater of operations.  Records on file also indicate that 
the veteran appears to have had subsequent, unverified 
service from February 1992 to October 1992.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Oakland, California RO, which, in pertinent part, denied 
service connection for a bilateral ankle disorder and a low 
back disorder.  The case also arises from a February 1998 RO 
decision, which, in pertinent part, denied the veteran's clam 
for service connection for gallstones, status post 
cholecystectomy.  By that 1998 decision, the RO also granted 
service connection for an undiagnosed illness manifested by 
bilateral knee and bilateral ankle arthralgia, fatigue, 
fever/nightsweats, difficulty concentrating and memory loss.  
The undiagnosed illness was rated as 10 percent disabling 
under Diagnostic Code 8863-6354, as analogous to chronic 
fatigue syndrome (CFS).  

As is evident in the list of issues noted above, the Board 
has recharacterized the issue regarding a higher rating for 
the veteran's service-connected undiagnosed illness.  What 
was initially service-connected as a single issue is better 
subdivided (as issues numbered 4 through 9) so that the 
disability due to each distinctly named manifestation may be 
rated individually.  For the sake of clarity, the Board 
points out that the veteran's claim for service connection 
for a bilateral ankle disorder relates to ankle problems 
other than bilateral ankle arthralgia.  In addition, 
recharacterization of the issues was mandated by the recent 
decision of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court), which recently held that an 
appeal from an original rating does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The file contains a transcript of the veteran's July 1999 
hearing before a Member of the Board sitting at the RO.  

As will be explained below in the REMAND portion, all of the 
issues before the Board must be remanded to the RO for 
additional development except the issue of entitlement to 
service connection for gallstones, status post 
cholecystectomy, and the issue of entitlement to service 
connection for a bilateral ankle disorder.  As such, the 
decision below is confined to these two issues alone.


FINDINGS OF FACT

1.  There is no medical evidence on file to show that the 
veteran has gallstones, status post cholecystectomy, which 
are due to or aggravated by her periods of service.

2.  There is no medical evidence on file to show that the 
veteran has a bilateral ankle disorder, other than bilateral 
ankle arthralgia, which is due to or aggravated by her 
periods of service.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for gallstones, status post 
cholecystectomy.  38 U.S.C.A. §§ 101(24), 1101, 1110, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.6, 3.303, 
3.307, 3.309 (1999).

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a bilateral ankle disorder, 
other than bilateral ankle arthralgia.  38 U.S.C.A. 
§§ 101(24), 1101, 1110, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On examination prior to entrance into service, the veteran's 
lower extremities and her abdomen and viscera were evaluated 
as normal.  On her report of medical history, she indicated 
that she had no prior problems with gall bladder trouble or 
gallstones.  Service medical records show that the veteran 
was treated for a right ankle sprain in April and early May 
1990.  Follow-up records from approximately a week later show 
that the veteran's pain was improving.  Objective findings at 
that time included no swelling, full range of motion, no 
tenderness to palpation, and no instability.  The assessment 
was right ankle sprain, improving.  A review of the service 
medical records on file reveals no complaints or findings 
indicative of problems with gallstones.  In November 1990 the 
veteran was seen for problems including abdominal cramps.  
The assessment at that time was gastroenteritis.  A service 
medical record from August 1990 noted complaints of lower 
abdominal pain.  A record from October 1990 indicated that 
the veteran was seen for lower abdominal pains in the OBGYN 
clinic.  On her April 1991 examination prior to separation, 
the veteran's lower extremities and her abdomen and viscera 
were evaluated as normal.  On her report of medical history, 
the veteran stated that she had pain in the rib cage area, 
but checked "no" for history of gall bladder trouble or 
gallstones.  She did complain of foot trouble, involving only 
balls of the feet.  

Subsequent medical records from February and March 1992 show 
that the veteran was seen for complaints of left lower 
quadrant or "pelvic" pain on exertion.  The assessment was 
left lower quadrant pain, etiology undetermined.  The 
possibility of muscle strain was noted in February 1992; 
examination of the abdomen and laboratory testing at that 
time was negative.  Records from July 1992 show that the 
veteran had nausea, vomiting, and diarrhea, which were 
diagnosed as viral syndrome.   

VA outpatient treatment records from 1995 through 1996 show 
that the veteran had treatment for epigastric pain in the 
upper right and left quadrants.  The veteran reported on 
occasion that she had the pain since the Gulf War; records 
dated in March 1996 show only a 1-year history of epigastric 
pain.  Diagnoses included epigastric pain, Helicobacter 
pylorus, and hiatus hernia.  It was noted that the veteran 
underwent a gastroscopy and was treated with antibiotics and 
antacids. 

At the time of her initial application for VA benefits, filed 
in April 1996, the veteran claimed that her first post-
service treatment for gastrointestinal complaints was in 
1994.  She linked the onset of this disability to her service 
in the Gulf War.  

On VA examination in June 1996, it was reported that the 
veteran had a history of gastrointestinal (GI) problems, 
including recurrent GI distress, which she was told was 
caused by Helicobacter pylorus.  The medical history 
indicated that the veteran underwent gastroscopy and was 
treated with several different kinds of antibiotics.  She was 
told that her condition was exacerbated by her hiatus hernia.  
It was noted that the veteran still had recurring heartburn 
in spite of her antacid medication.  The pain was reportedly 
intermittent, lasting up to three days with no relief 
resulting from any kind of dietary alteration.  The veteran 
never had hematochezia, melena, or hematemesis.  On physical 
examination, the veteran's abdomen was reportedly 
protuberant.  Examination revealed that there was slight 
epigastric tenderness without rebound.  The diagnosis 
included epigastric distress so-called Helicobacter pylorus 
exacerbated by known hiatus hernia.   

Regarding the veteran's ankles, the June 1996 examination 
report noted that the veteran had a history of complaints of 
recurrent popping and pain in both ankles which reportedly 
started in Southwest Asia and persisted through 1995.  In the 
medical history it was noted that the veteran had negative X-
rays, but it was also reported that she had been told that 
the findings were suggestive of early arthritis.  Physical 
examination of the ankles showed no deformity and no crepitus 
seen.  Range of motion testing revealed that there was 
slightly less range of motion in the right ankle than in the 
left.  The diagnoses included chronic bilateral ankle pain, 
etiology undetermined.  X-rays were reported to be within 
normal limits.     

In August 1996, the RO denied the veteran's claim for service 
connection for a  bilateral ankle condition.  In denying the 
veteran's claim as not well grounded, the RO indicated that 
the veteran's ankle disorder was diagnosed on a history 
provided by the veteran without any evidence of pain or 
crepitus noted by the examiner. 

VA records reveal that the veteran was seen for 
gastrointestinal (GI) complaints including stomach pain 
(February 1997) and diffuse epigastric pain in the right 
upper quadrant for the past three weeks (March 1997).  The 
impression at that time was questionable peptic ulcer disease 
(PUD) and questionable gallstones.  The impression on report 
of a March 1997 esophagogastroduodenoscopy was epigastric 
pain secondary to duodenitis.  Microscopic examination 
revealed antral mucosa with mild chronic inflammation and no 
evidence of Helicobacter pylori seen with Warthin-starry 
stain.  Records from May 1997 noted that the veteran had 
right upper quadrant pain associated with fatty/spicy meals.  
It was also noted that the veteran had an immediate medical 
history positive for gallstones and that her prior medical 
history was not contributory.  The impression was 
cholelithiasis versus gall bladder polyp.  In May 1997, the 
veteran was diagnosed with gallbladder problems and underwent 
a laparoscopic cholecystectomy.  The records on file made no 
reference as to the etiology of the veteran's gallbladder 
disorder.

In a May 1997 statement, the veteran submitted a claim for 
service connection for gallstones.  

On VA examination in May 1997, it was noted that the veteran 
had undergone an extensive work-up while on active military 
service for abdominal pain that was thought to be an ulcer.  
After discharge, she was reportedly found to have gallbladder 
disease and recently underwent a cholecystectomy via 
laparoscopy.  It was noted that the veteran was currently 
recovering from diffuse abdominal pain secondary to her 
surgery.  The examiner also reported that the veteran began 
noticing pain and popping in the ankles when she was in the 
Gulf.  On physical examination, she reportedly had some right 
upper quadrant tenderness and left lateral flank tenderness.  
Physical examination of the ankles showed no abnormalities.  
The diagnoses included status post recent cholecystectomy.  

In a June 1997 statement the veteran indicated that she 
underwent surgery for her gall bladder condition at the VAMC 
hospital in Martinez.  

A VA outpatient treatment record from June 1997 revealed that 
the veteran was doing well status post laparoscopic 
cholecystectomy without complications.   

In August 1997, the veteran was issued a Supplemental 
Statement of the Case (SSOC) indicating that additional 
evidence had been reviewed, and that her claim for service 
connection for a bilateral ankle disorder remained denied. 

On VA neurological examination in September 1997, it was 
noted that the veteran had a history including complaints of 
pain in the ankles which had reportedly become "more 
chronic" since her evaluation in May.  The veteran reported 
that her ankles would swell and become discolored by the end 
of the day.  Physical examination of the extremities revealed 
no edema.  The ankles were found not to be warm, swollen, or 
tender.  Range of motion testing indicated that the veteran 
had ankle plantar flexion to 60 degrees and ankle 
dorsiflexion to 20 degrees.  The impression included chronic 
bilateral ankle pain. 

In February 1998, the RO denied the veteran's claim for 
service connection for gallstones, status post 
cholecystectomy.  The RO decided that the veteran's claim was 
not well grounded since the veteran did not have a gallstone 
problem during service or for many years thereafter, and 
since there was no medical evidence on file linking her 
gallstone problem and her period of service years earlier.

With her March 1998 VA Form 9, the veteran submitted a 
statement indicating that it was her belief that she was not 
given a proper examination regarding her gallstones, status 
post cholecystectomy.  She further stated that during service 
she had chronic pains in her stomach which continued to this 
day.  With this statement, the veteran also included a list 
of every medical problem that she had from April 1990 through 
March 1992.  

During her July 1999 hearing before a Member of the Board, 
the veteran asserted that her GI symptoms, described as pain, 
burning, and stomach problems, began while she was in the 
Gulf War in 1990.  She stated that she received treatment and 
medication for the GI problems at the Letterman Hospital 
within a year after returning from the Gulf.  The veteran 
testified that while she underwent an upper GI, a CAT scan, 
bowel studies, and X-rays, the results were inconclusive.  
She stated that a diet plan was implemented.  The veteran 
noted that immediately after separation from service she 
received treatment for GI problems at the VAMC in Martinez.  
She reported that the initial studies diagnosed Helicobacter 
pylori and that the physician told her this would lead to 
reflux and GI problems.  It was noted that testing beginning 
in 1996 showed gallbladder problems.  The veteran stated that 
she had to have stomach surgery after the gall bladder 
surgery, and she indicated that she was still having GI 
problems at this time.  Regarding her complaints of a 
bilateral ankle problem, the veteran reported that she had 
pain in both ankles, that the ankles become swollen and 
tender, and that she is currently receiving anti-inflammatory 
medication, which provides little relief.    

Medical records submitted in July 1999 included copies of 
records already on file (dated through June 1997) as well as 
records on ongoing medical treatment.  Those records new to 
the claims file show that the veteran was treated in March 
1998 for complaints of bilateral ankle pain, weakness and 
instability.  Objective findings at that time included no 
deformity of the ankles with full range of motion, and mild 
tenderness to palpation at the Achilles.  The assessment was 
bilateral ankle pain. An X-ray report indicated that there 
was no evidence of recent fracture, discoloration or other 
bone or joint abnormality to either ankle, that there was no 
effusion or other soft tissue abnormality, and that there was 
no degenerative joint disease.  The impression was negative 
examination of both ankles.

The new records submitted to the claims file in July 1999 
also show that the veteran was treated for epigastric 
complaints diagnosed as including gastroesophageal reflux 
disease (GERD) (March and April 1998).  A June 1998 record 
shows that the veteran underwent laparoscopic Nissen 
fundoplication in June 1998 in an attempt to treat her severe 
GERD.  Records of follow-up treatment in September 1998 show 
that the veteran was doing well and was happy with the result 
of the surgery.  A January 1999 record indicated that the 
veteran was again complaining of esophageal type pain and 
surgical consultation was recommended.  February 1999 X-rays 
revealed a gastric ulcer at the fundus.  Treatment records 
dated through June 1999 pertain to treatment for the ulcer 
condition.                  	

II.  Analysis

Regarding the veteran's appeals concerning the claims for 
service connection for gallstones, status post 
cholecystectomy, and for a bilateral ankle disorder other 
than bilateral ankle arthralgia, the threshold question to be 
answered is whether she has presented well-grounded claims.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  If she has not, the claims must fail and 
there is no further duty to assist in  their development.  38 
U.S.C.A. § 5107.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
This requirement has been reaffirmed by the United States 
Court of Appeals for the Federal Circuit, in its decision in 
Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. 
denied sub nom.  Epps v. West, 118 S. Ct. 2348 (1998).  That 
decision upheld the earlier decision of the Court of Appeals 
for Veterans Claims, (Court) (known as the Court of Veterans 
Appeals prior to March 1, 1999), which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet. App. 
341 (1996).  

The Court has also held that, in order to establish that a 
claim for service connection is well grounded, there must be 
competent evidence of:  (1) a current disability
(a medical diagnosis); (2) the incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) a nexus (that is, a link or a connection) between the in-
service injury or aggravation and the current disability.  
Competent medical evidence is required to satisfy this third 
prong.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  See Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc).  "Although the 
claim need not be conclusive, the statute [38 U.S.C.A. 
§ 5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim of 
service connection, this generally means that evidence must 
be presented which in some fashion links the current 
disability to a period of military service or to an already 
service-connected disability.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Montgomery v. Brown, 4 Vet. App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1992);  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  "Active, 
military, naval, or air service" constitutes active duty, 
any period of active duty for training during which the 
claimant was disabled or died from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during which the claimant was disabled 
or died from an injury incurred or aggravated in the line of 
duty.  See 38 U.S.C.A. § 101(24) (West 1991) and 38 C.F.R. § 
3.6(a) (1999).  Therefore, with respect to the veteran's 
Reserve service, service connection may be granted only for 
disability resulting from injury or disease incurred in or 
aggravated during a period of ACDUTRA, or for disability 
resulting from injury during inactive duty training.

Incurrence of certain disorders, such as arthritis or 
caliculi of the gallbladder, during service is presumed when 
medical evidence indicates that the disorder is manifested to 
a compensable degree within one year after separation from 
service.  38 C.F.R. §§ 3.307, 3.309 (1999).

A.  Entitlement to service connection for gallstones, status 
post cholecystectomy.

In the instant case, the veteran contends that she currently 
has gallstones, status post cholecystectomy, due to service.  
Although the veteran asserts that her gall bladder problems 
began in service, records of medical treatment, as noted 
below, do not support this contention.

A review of the veteran's service medical records reveals no 
complaints or findings indicative of gallstones.  The Board 
notes that inservice complaints of abdominal cramps were 
evaluated as gastroenteritis in November 1990, and that the 
veteran's abdomen and viscera were evaluated as normal on her 
April 1991 examination prior to separation.  Additionally, on 
her report of medical history, the veteran herself noted that 
she had no prior problem with gallstones.  Although records 
appear to show that the veteran had an additional period of 
active duty through October 1992, the only pertinent findings 
on medical records from this time (left lower quadrant pain 
associated with the pelvis and nausea due to a viral 
syndrome), were not indicative of a gall bladder problem.  
The record contains no evidence indicating that the veteran 
had gall bladder problems during her verified periods of 
active duty, during what appears to be an unverified periods 
of active duty or active duty for training through October 
1992, or for some years thereafter.

The Board notes that according to the records on file, the 
veteran did not seek post-service medical treatment for GI 
complaints again until December 1995.  In the months 
thereafter, her GI problems were variously diagnosed as 
Helicobacter pylori, PUD, and epigastric pain secondary to 
duodenitis.  The earliest medical record on file showing that 
the veteran had problems with her gallbladder was dated in 
May 1997, at which time the impression was cholelithiasis 
versus gall bladder polyps.  Although gallstones were 
confirmed and the veteran underwent cholecystectomy, the 
Board finds that no record on file has ever indicated that 
the recently diagnosed gallstones, status post 
cholecystectomy, were in any way related to some aspect of 
the veteran's periods of service years earlier.  

The Board has specifically reviewed the medical records which 
were submitted in July 1999, without any waiver of initial 
jurisdiction by the RO.  Had these records contained any 
medical evidence pertinent to the issue of a nexus between 
the veteran's gallstones, status post cholecystectomy, and 
her periods of service, then this issue would have to be 
remanded.  Since the new medical records simply provide an 
ongoing record of the veteran's treatment for epigastric 
disability associated with reflux disease and ulcer, and are 
not pertinent to the etiology of the veteran's gall bladder 
problems, a remand for initial consideration by the RO would 
be fruitless and needlessly delay adjudication of this issue. 

Without competent medical evidence linking the veteran's 
gallstones, status post cholecystectomy to service, the 
veteran's claim for service connection must be denied as not 
well grounded.  Caluza, supra.  In cases such as this, where 
a medical diagnosis and competent medical evidence of 
causation are essential, the veteran's lay statements alone 
are not sufficient to establish a well-grounded claim for 
service connection.  See Espiritu, supra.   The veteran's 
assertions during her hearing, and statements made through 
her representative, have all been considered but, as 
previously noted, laymen are not competent to testify as to 
medical diagnosis or causation. 

Without competent medical evidence indicating causation, the 
veteran has failed to establish a well-grounded claim of 
service connection for gallstones, status post 
cholecystectomy, and, there is no duty to assist her in 
developing her claim.  Lathan v. Brown, 7 Vet. App. 359 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  Since a 
claim that is not well grounded does not present a question 
of fact or law over which the Board has jurisdiction, the 
claim for service connection for gallstones, status post 
cholecystectomy must be denied.   See Morton v. West, 12 Vet. 
App. 477 (1999).

B.  Entitlement to service connection for a bilateral ankle 
disorder, other than bilateral ankle arthralgia.

While service medical records reveal that the veteran 
sprained her right ankle during service in the Spring of 
1990, the Board notes that those records do not show that the 
veteran developed a chronic problem with either ankle during 
service or for many years thereafter.  To the contrary, the 
Board finds that the veteran's lower extremities were 
evaluated as normal on her April 1991 examination prior to 
separation, and that medical records from what may be another 
period of active duty (through October 1992) revealed no 
complaints or findings regarding the ankles.

The earliest post-service medical evidence to note that the 
veteran had problems with her ankles was not until VA 
examination in June 1996, years after separation from 
service.  While the veteran's complaints of pain were noted 
on this examination, objective findings revealed no deformity 
and no crepitus, and X-rays were within normal limits.  
Subsequent medical records similarly showed subjective 
complaints without objective findings.  Noted in this regard 
are the report of VA examination in May 1997 (which noted 
complaints of pain and popping in the ankles, but found no 
abnormality on objective examination) and the report of VA 
examination in September 1997 (which reported chronic ankle 
pain but found full range of motion with no warmth, swelling, 
or tenderness).  

Significantly, the veteran's ankle pain has been listed as a 
manifestation of her Gulf War undiagnosed illness in part 
because of the lack of objective, diagnosable disability.  
See May 1997 VA examination report.  However, there has never 
been any medical evidence associated with the claims file to 
support a determination that the veteran currently has a 
separate, diagnosed disorder of the ankles other than 
bilateral ankle arthralgia.  In fact, the post-service 
medical evidence on file indicates the veteran's ankles are, 
essentially, objectively normal by physical examination and 
X-rays.  Moreover, no competent medical evidence has 
otherwise been presented to show a causal nexus between the 
inservice right ankle sprain (which is not disputed) and the 
veteran's claim of bilateral ankle pain today.  In cases such 
as this, where a medical diagnosis and competent medical 
evidence of causation are essential, the veteran's lay 
statements alone are not sufficient to establish a well-
grounded claim for service connection.  See Espiritu, supra. 
The veteran's hearing testimony has been considered, but as 
previously noted, she is not competent to testify as to 
medical diagnosis or causation.

As was noted above, the Board has carefully considered all of 
additional medical evidence submitted (without a waiver of RO 
jurisdiction) since the last SSOC in August 1997.  Since the 
additional medical evidence pertaining to the veteran's 
ankles shows only complaints of pain, without any objective 
findings, it is essentially duplicative of the evidence 
already on file, and, as such, cannot be considered pertinent 
to the issue of a nexus to the veteran's period of service.  
Moreover, the symptoms have clearly been accorded service 
connection as part of her undiagnosed illness claim.  With 
this in mind, the Board finds that a remand for RO 
consideration could not benefit the veteran. 

In sum, the veteran has not submitted evidence supporting her 
claim that she currently has a separate disorder of the 
ankles due to service.  Without competent medical evidence 
indicating both the existence of current residuals of a 
separate bilateral ankle disorder and causation, the veteran 
has failed to establish a well-grounded claim of service 
connection for a bilateral ankle disorder other than 
bilateral ankle arthralgia, and there is no duty to assist 
her in developing her claim.  Accordingly, the claim must be 
denied as not well grounded.       

With regard to both of the claims denied above, the Board 
does not doubt the sincerity of the veteran's belief that she 
has disorders that had their inception in service.  Competent 
opinions regarding questions of medical diagnosis or 
causation, however, require medical expertise.  The veteran 
does not meet the burden of presenting evidence of a well-
grounded claim merely by presenting her own testimony 
because, as a lay person, she is not competent to offer 
medical opinions.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998) ("lay testimony . . . is not competent to establish, 
and therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(1998), cert. denied, 119 S. Ct. 404 (1998).  See also 
Espiritu, supra; Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit, supra.


ORDER

The claim for service connection for gallstones, status post 
cholecystectomy is denied on the basis that it is not well 
grounded.

The claim for service connection for a bilateral ankle 
disorder, other than bilateral ankle arthralgia, is denied on 
the basis that it is not well grounded.


REMAND

A.  Entitlement to service connection for a low back 
disorder.

The veteran has asserted that she has a low back disorder due 
to inservice injuries.  Submitted in support of this claim 
were copies of service medical records showing that the 
veteran had inservice treatment for low back pain.  While 
chronic problems with the back were not noted at separation 
from service, post service medical records have shown 
complaints of a history of low back pain while in the Gulf, 
and a back injury in February 1994 at work on the job 
(December 1995); low back pain (January 1996); and chronic 
low back pain possibly due to a bulging disk (June 1996 
examination report).

With this information on file, the RO, in an August 1996 
decision, denied the veteran's claim for service connection 
for a low back condition, and the veteran appealed.

On subsequent VA examination in May 1997, the diagnosis was 
chronic low back pain, probable lumbar disc disease.  

In August 1997, the veteran was sent an SSOC indicating that 
the evidence on file had been reviewed and that her claim for 
service connection for a low back disorder had again been 
denied.

Since the last SSOC was issued, additional pertinent medical 
evidence has been added to the claims file.  Specifically 
noted in this regard are findings from the veteran's 
September 1997 VA examination and from progress notes dating 
from March 1998.  On the September 1997 examination report, 
it was noted that the veteran reported that she had a CT scan 
in a field hospital in Saudi Arabia in 1992 for lumbosacral 
spine and was told that she had a bulging disc.  The 
impression on that examination report was chronic low back 
pain with continued discomfort at present.  The 1998 progress 
notes indicated that the veteran had pain in the lower back 
since the military; that she had back pain since re-injuring 
her back several times; and that there were objective 
findings of positive tenderness in the lumbar area. 

While the medical evidence submitted since the last SSOC is 
not sufficient to make the veteran's claim well grounded, it 
does, nonetheless, consist of medical evidence of a current 
back problem with a history that could possibly relate to 
service.  As such, it constitutes new pertinent evidence that 
must be considered at the RO prior to appellate review by the 
Board.  

The governing regulation, 38 C.F.R. § 19.31 (1999), provides 
that an SSOC will be furnished to the appellant and the 
representative, if any, when additional pertinent evidence is 
received after a SOC has been issued or the most recent SSOC 
has been issued.  A review of the file does not show that the 
RO has considered the veteran's claim for service connection 
for a low back disorder in light of this newly submitted 
evidence.  Unless the appellant waives this procedural right, 
any additional evidence must be referred to the RO for review 
and preparation of an SSOC.  38 C.F.R. §§ 19.37, 20.1304(c) 
(1999).  In the present case, there is no indication that the 
veteran wished to waive such consideration regarding her 
September 1997 examination report and the March 1998 progress 
report.  Since the medical findings in these reports were not 
considered by the RO, and an SSOC was not issued by the RO, a 
remand is required in order to ensure due process to the 
veteran.  See also 38 C.F.R. § 19.37(a) (1999); Thurber v. 
Brown, 5 Vet. App. 119, 126 (1993).

Prior to consideration by the RO, an attempt should be made 
to obtain additional information from the veteran and from 
the facilities where she reported having had treatment both 
during service and following separation from service.  The 
Board notes that during her 1999 hearing, the veteran 
asserted that she had inservice treatment for low back 
problems at the Letterman Hospital, that the problem was 
diagnosed as a swollen disc, and that she had additional 
treatment for this disorder at the Oakland Outpatient Clinic 
shortly after she returned from the Gulf.  The veteran 
reported that the treating physicians diagnosed a bulging 
disc after performing X-rays and an MRI, and that Motrin was 
prescribed.   We find that VA has been put on notice that 
relevant evidence exists, or could be obtained, which, if 
true, could make the veteran's claim plausible, thereby 
triggering VA's obligation under 38 U.S.C.A. § 5103 (a) to 
advise the claimant of the evidence needed to complete his 
application.  See Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  Under the circumstances of this case, further action 
is required by the RO and attempts should be made to obtain 
any records regarding the veteran's treatment for back 
problems at the named facilities. 

As was noted earlier, the records appear to indicate that the 
veteran has had a period of active duty that is not verified 
by a DD Form 214.  Attempts should be made to verify all of 
the veteran's dates of active duty, and to obtain copies of 
service records and medical records pertinent to this claim.  

The Board also notes that while the veteran has contended in 
a general way that she has had problems with her low back 
ever since service, she has not submitted evidence of any 
medical treatment for back problems between 1991 and 1995.  
She should be given the opportunity to fill in this gap in 
the record, if she can.

The Board notes that the purpose of this remand is to 
determine whether or not the veteran had a low back disorder, 
and if so, whether or not any such disorder is related to 
service.  Therefore, after the veteran and the named 
facilities have been given the opportunity to respond with 
supporting information, the RO should take whatever action is 
deemed necessary to fulfill that purpose, including, if 
warranted, providing the veteran with an orthopedic 
examination or obtaining an independent medical opinion 
regarding the nature, extent, and genesis of any low back 
disorder. 

Based on the foregoing, this issue must be REMANDED to the RO 
for the action explained below.



B.  Entitlement to increased ratings for each manifestation 
of the veteran's service-connected undiagnosed illness 
(formerly rated as 10 percent disabling), to include: a 
bilateral knee disorder, bilateral ankle arthralgia, fatigue, 
fever with night sweats, difficulty concentrating, and memory 
loss.  (Whether each manifestation of the veteran's service-
connected undiagnosed illness, currently rated as 10 percent 
disabling, has received the appropriate evaluation.)

As background, the Board notes that "Gulf War Syndrome" is 
not a disease entity currently recognized by VA.  Although 
there have been several panels of experts convened to study 
and address this issue, none has been able to agree that 
there is any illness or unique symptom complex popularly 
known as "Gulf War Syndrome." Rather, by statute and 
regulation, the VA has determined that service connection may 
be granted for certain chronic manifestations of an 
undiagnosed illness.

In February 1998, the RO granted service connection for an 
undiagnosed illness 
manifested by bilateral knee and bilateral ankle arthralgia, 
fatigue, fever/night sweats, difficulty concentrating and 
memory loss.  The disorder was rated as 10 percent disabling 
using criteria for rating an analogous disorder, chronic 
fatigue syndrome, since "undiagnosed illness" did not have 
its own evaluation criteria assigned in VA regulations.

The veteran has now asserted that she should receive a higher 
disability rating for the service-connected undiagnosed 
illness.  The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  See 
Jackson v. West, 12 Vet. App. 422, 428 (1999), citing 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Hence, VA 
has a duty to assist her in developing the facts pertinent to 
her claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.103(a), 3.159 (1999).  

In this case, the veteran's service representative has 
asserted that each manifestation of the undiagnosed illness 
should be rated separately.  As noted in the introduction, 
and in the manner in which the issues are framed above, the 
Board agrees with the plea for separate ratings.  Since the 
criteria for rating a single disorder cannot possibly address 
the many, varied manifestations which make up the veteran's 
undiagnosed illness, the Board finds that the only possible 
way to rate the disability due to that undiagnosed illness 
would be to separately identify and rate the severity of the 
disability due to each of the named manifestations. 

In this case, there is no indication that the respective 
disabilities due to each named manifestation of the veteran's 
service-connected undiagnosed illness have ever been 
evaluated.  As such, on remand, the RO should provide the 
veteran with an opportunity to undergo VA examinations for 
each manifestation of her service-connected disorder.  
Inasmuch as these manifestations, on the whole, are both 
vague and difficult to quantify, the veteran should be 
requested, to the extent possible, to submit objective 
documentation of the impact on employability related to each.

The veteran is advised that at least in part the purpose of 
the examinations requested in this remand is to obtain 
information or evidence (or both) which may be dispositive of 
the appeal.  Therefore, the veteran is hereby placed on 
notice that in the event she fails to cooperate by attending 
the requested VA examination, her claim for increase, which 
appealed the original rating assigned, shall be rated on the 
evidence of record.  38 C.F.R. § 3.655(b) (1999).

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claims, the issues noted above are 
REMANDED to the RO for the following action:

1.  The RO should attempt to verify, 
through official channels, the veteran's 
periods of military service.  
Additionally, the RO should make another 
attempt to secure copies of any of the 
veteran's service medical records which 
are not already on file.  Specifically 
noted are records from the facilities 
named by the veteran including the 
Letterman Hospital, the field hospital in 
Saudi Arabia, and the Oakland Outpatient 
Clinic.  In so doing, the RO should 
submit a request to the Surgeon General's 
office for any records of inservice 
hospitalization, to include while 
stationed in the Persian Gulf region.  

2.  The RO should take appropriate action 
to contact the veteran and request the 
names, addresses, and approximate dates 
of treatment of all health care providers 
(VA and non-VA) who have treated her 
since service for low back problems or 
for each of the manifestations of her 
undiagnosed illness, which have been 
identified as including: bilateral knee 
and bilateral ankle arthralgia, fatigue, 
fever/night sweats, difficulty 
concentrating, and memory loss.  After 
obtaining any necessary authorizations, 
the health care providers that the 
veteran identifies should be contacted 
and asked to submit copies of all medical 
records documenting their treatment, 
which are not already in the claims 
folder.  All records obtained which are 
not already on file should be associated 
with the claims folder. 

3.  The veteran's employer should be 
contacted and asked to provide 
information as to all time lost from work 
since April 1996 and the reasons 
therefor.  Any accommodations to or 
restriction on employment, on account of 
physical disabilities, should be 
documented, with the reasons therefor.  
The employer should also provide any 
information available concerning an on-
the-job back injury reportedly sustained 
by the veteran, to include records 
relating to workers' compensation benefit 
claims and the like.

4.  The veteran should be asked to 
provide the details of all post-service 
back injuries sustained, and identify the 
sources of any medical treatment, both 
private and VA, so that the records can 
be secured.  With respect to her 
undiagnosed illness claims, she should be 
asked to provide any objective 
documentation she may have which shows 
the impact on her employability of any of 
the manifestations listed above, singly 
or in combination/  

5.  Thereafter, the RO should schedule 
the veteran for appropriate VA 
examinations, (orthopedic, neurological, 
or other) of each of the named 
manifestations of her service-connected 
unidentified illness to determine the 
current nature and severity of the 
disability due to each manifestation.  If 
deemed necessary, the examiner performing 
the orthopedic examination of the 
veteran's knees and ankles should also 
evaluate the veteran's low back and 
provide an opinion as to the nature and 
etiology of any disorder found.  With 
regard to each examination, any necessary 
special studies should be performed, and 
all pertinent clinical findings should be 
reported in detail.  The claims file, to 
include a copy of this Remand, should be 
made available to the examiners so that 
the veteran's pertinent history may be 
considered.  The examiners' reports 
should fully set forth all current 
complaints and pertinent clinical 
findings, and should describe in detail 
the presence or absence of a disorder as 
well as the extent of any disability due 
to such disorder.  All opinions expressed 
should be supported by reference to 
pertinent evidence.

6.  Because the examinations are to be 
conducted for compensation rather than 
for treatment purposes, the physicians 
should be advised to address the 
functional impairment, if any, of the 
appellant's disorders in correlation with 
the appropriate criteria set forth in the 
VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (1999).  The RO should make 
sure that the physicians are given a copy 
of the appropriate rating criteria and a 
copy of this remand.  

7.  Regarding the musculoskeletal 
disorders of the knees, ankles, and low 
back, the examiners should conduct range 
of motion (ROM) testing, and should 
report the exact ROM of these joints.  
The ROM results should be set forth in 
degrees, and the report should include 
information as to what is considered 
"normal" range of motion.  If the 
appellant does not cooperate in such 
testing, this fact should be specifically 
noted and the examiner should provide a 
discussion explaining how the appellant's 
failure to fully cooperate with ROM 
testing impacts the validity of the 
medical examination.  

The examiners should further address the 
extent of functional impairment 
attributable to any reported pain.  
Moreover, the examination reports must 
cover any weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with use, 
incoordination, painful motion, and pain 
with use of the knees or ankles, and 
provide an opinion as to how these 
factors result in any limitation of 
motion and/or function of the affected 
joints.  

If the appellant describes flare-ups of 
pain, the examiners should offer opinions 
as to whether there would be additional 
limits on functional ability during 
flare-ups and, if feasible, express this 
in terms of additional degrees of 
limitation of motion during the flare-
ups.  If the examiners are unable to 
offer opinions as to the nature and 
extent of any additional disability 
during a flare-up that fact should be so 
stated.  

8.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full, to the 
extent possible.  If any of the requested 
development cannot be completed, 
documentation of efforts to complete the 
action and the reasons for the failure 
thereof should be made a part of the 
record. 

9.  Thereafter, the RO should take any 
other actions deemed necessary to develop 
the veteran's claim.  Following 
completion of the above, and after 
consideration of any additional evidence, 
the RO should readjudicate the veteran's 
claim for service connection for a low 
back disorder and her claim for higher 
ratings for the manifestations of her 
service-connected undiagnosed illness, 
with due consideration given to the 
provisions of 38 C.F.R. § 3.655(b) and to 
assigning "staged" ratings, if 
appropriate.  See Fenderson v. West, 12 
Vet. App. 119 (1999).


10.  If the benefits requested by the veteran 
are denied, she and her representative should 
be furnished an SSOC which provides adequate 
notice of all actions taken by the RO 
subsequent to the issuance of the August 1997 
SSOC.  The appellant must then be afforded an 
opportunity to reply thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but she and her representative have the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
The purposes of this remand are to develop the record, 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 



